Corson, P. J.
The pleadings, proofs, and special verdict of the jury in this case were substantially the same as *276those in the case of Bartow v. Assurance Co., decided at the April, 1897, term of this court, and reported in 10 S. D. 132, 72 N. W. 86. As this case presents the same questions decided in that case, and was submitted upon the same briefs, no further discussion of the questions involved seems to be necessary. Therefore, for the reasons stated in the decision in the former case, the judgment of the circuit court is reversed, and a new trial granted.
Haney, J., took no part in the decision.